Citation Nr: 0204980	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-26 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for left 
ankle eversion with degenerative arthritis prior to December 
10, 1998.  

2.  Entitlement to an increased rating for left ankle 
eversion with degenerative arthritis, currently rated 20 
percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
right total knee arthroplasty, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1941 to 
September 1945 and from June 1946 to May 1947.  His appeal 
initially came before the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  

In an October 1998 decision, the Board granted service 
connection for a left ankle disorder secondary to the 
appellant's service-connected residuals of a total right knee 
arthroplasty, under Allen v. Brown, 7 Vet. App. 439, 448 
(1995), which held that, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability over and above the degree of 
disability that existed prior to the aggravation.  Also in 
that October 1998 decision, the Board denied service 
connection for a left hip disorder secondary to residuals of 
a total right knee arthroplasty and denied an increased 
rating for residuals of a total right knee arthroplasty.  

In connection with the appellant's appeal of the October 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court), he and VA agreed in a May 1999 Joint Motion 
for Remand that the issue of entitlement to an increased 
rating for residuals of a total right knee arthroplasty 
should be remanded.  It was also agreed that the claim of 
entitlement to secondary service connection for a left hip 
disorder should be dismissed, and that the Court did not have 
jurisdiction regarding the secondary service connection claim 
for a left ankle disorder because it had been granted.  The 
Court granted the Joint Motion in a June 1999 Order, which 
vacated and remanded the issue of entitlement to an increased 
rating for residuals of a total right knee arthroplasty, and 
dismissed the issue of entitlement to secondary service 
connection for a left hip disorder.  In December 1999, the 
Board remanded that issue to the RO for additional 
development.  

During the pendency of his appeal of the October 1998 Board 
decision to the Court, the appellant perfected an appeal of a 
claim for an increased rating for his left ankle disorder, 
which is still active, notwithstanding the assignment of an 
increased rating by an August 2000 rating decision.  In June 
2001, the Board remanded the claims of entitlement to 
increased ratings for his left ankle and right knee disorders 
to the RO for the purpose of permitting him to provide 
testimony at a Travel Board hearing.  


FINDINGS OF FACT

1.  The appellant's left ankle eversion with degenerative 
arthritis was productive of no more than moderate disability 
prior to December 10, 1998.  

2.  The severity of the appellant's left ankle eversion with 
degenerative arthritis is shown to be comparable to tibia and 
fibula impairment manifested by nonunion with loose motion 
that requires a brace.  

3.  The appellant's residuals of a right total knee 
arthroplasty are manifested by limitation of extension of the 
knee to 20 degrees, limitation of flexion to 110 degrees, 
mild tenderness and swelling with some stiffness and 
occasional locking, and moderate pain and weakness in the 
knee.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
(after subtraction of the pre-aggravation 10 percent 
disability) for left ankle eversion with degenerative 
arthritis prior to December 10, 1998, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2001); 38 C.F.R. 
Part 4, Diagnostic Code 5262 (2001).  

2.  The criteria for a 30 percent rating for left ankle 
eversion with degenerative arthritis are met (after 
subtraction of the pre-aggravation 10 percent disability).  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, Diagnostic Code 5262 (2001).  

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a total right knee arthroplasty are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, Diagnostic Code 5505 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his service-connected left ankle 
eversion with degenerative arthritis and residuals of a right 
total knee arthroplasty are each more severely disabling than 
currently evaluated, and, therefore, warrant increased 
ratings.  At personal hearings held in October 1994 (RO), 
June 1998 (Central Office-Washington, D.C.), and November 
2001 (Travel Board), he provided testimony about the problems 
and limitations resulting from these disabilities.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in the June 1994 (right knee) and April 1999 (left 
ankle) Statements of the Case (SOC) and Supplemental 
Statements of the Case (SSOC) issued in June 2000, August 
2000, and December 2000 of the evidence necessary to 
substantiate his claims for increased ratings for his left 
ankle and right knee disorders, and of the applicable laws 
and regulations.  The Board concludes that the discussions in 
the SOCs and the SSOCs adequately informed the appellant of 
the evidence needed to substantiate his claims and complied 
with VA's notification requirements.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record also shows that the RO has secured the appellant's 
service medical records, VA and private medical treatment 
records, and copies of the reports of all the VA medical 
examinations that have been conducted throughout the years in 
connection with the veteran's applications for increased 
ratings.  Further, in keeping with the duty to assist, the 
appellant was provided VA examinations in December 1998 and 
April 2000.  The appellant has not identified any additional 
records that may still be outstanding.  The Board also notes 
that he has presented testimony with regard to his claims at 
an October 1994 Regional Office hearing, a June 1998 Central 
Office hearing, and a November 2001 Travel Board hearing.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matters on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

When service connection is granted for a condition due to 
aggravation by a service-connected condition, the compensation 
assigned shall be for the degree of disability over and above 
the degree of disability that existed prior to the 
aggravation.  Allen, supra.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

1.  Left Ankle Eversion with Degenerative Arthritis
Prior to December 10, 1998

At an August 1994 VA joints examination, the examiner noted 
that there was obvious left ankle deformity, which was 
manifested by "inversion", displacement of the medial 
malleolus downward, and severe medial talar tilt.  Range of 
motion testing for the ankle revealed that plantar flexion 
was to 30 degrees, and that dorsiflexion was to 10 degrees, 
with no evidence of pain on motion and no tenderness with 
palpation over the ankle joint.  An X-ray of the left ankle 
revealed soft tissue swelling with moderate degenerative 
changes in the subtalar and intertarsal joints.  The 
diagnosis was severe valgus talus, bilaterally.  The examiner 
opined that (1) because the appellant's ankle and foot 
deformity was bilateral it was not caused by his right knee 
prosthesis, and (2) the left lower extremity symptoms might 
be exacerbated by his postural changes due to the prosthesis.  

Service connection for left ankle eversion with degenerative 
arthritis, based on aggravation of a nonservice-connected 
disorder by a service-connected disorder, was granted by the 
October 1998 Board decision.  A March 1999 rating decision 
implemented the October 1998 Board decision and determined 
that the marked deformity shown in the left ankle met the 
criteria for a 20 percent rating under Diagnostic Code 5273, 
and that the evidence of eversion in the left ankle prior to 
the aggravation by the right knee disorder demonstrated that 
the criteria for a 10 percent rating was met prior to the 
aggravation.  Hence, the rating assigned for payment of 
compensation was 10 percent (20 percent minus pre-aggravation 
10 percent disability), effective March 17, 1994.  

Subsequent to the October 1998 rating decision, the appellant 
underwent a VA joints examination in December 1998, which 
revealed very severe eversion with prominent medial malleolus 
inwards in the left ankle.  

Impairment of the tibia and fibula, manifested by nonunion 
with loose motion and requiring a brace, is assigned a 40 
percent rating.  Impairment of the tibia and fibula, 
manifested by malunion, is assigned the following ratings: a 
30 percent rating when there is marked knee or ankle 
disability; a 20 percent rating when there is moderate knee 
or ankle disability; and a 10 percent rating when there is 
slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Upon review of the medical evidence prior to the December 1998 
VA joints examination, the Board finds that the clinical 
findings do not show that more than moderate disability was 
demonstrated in the left ankle.  Plantar flexion in the ankle 
was to 30 degrees, while dorsiflexion was to 10 degrees, and 
there was no evidence of pain on motion or tenderness with 
palpation over the ankle joint.  Because these findings do not 
indicate marked disability in the left ankle, the Board is 
unable to identify a basis to grant a rating greater than 10 
percent for left ankle eversion with degenerative arthritis 
prior to December 10, 1998.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The Court has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Inasmuch 
as there was no complaint of pain on motion or tenderness 
with palpation over the ankle joint, the Board does not find 
that there was pain and weakness prior to December 10, 1998, 
which resulted in functional disability in excess of that 
contemplated in the 10 percent evaluation awarded by the 
March 1998 rating decision.  Hence, the Board does not find 
that a disability rating greater than 10 percent is warranted 
for the appellant's left ankle disability on the basis of 
functional disability prior to December 10, 1998.  

II.  Left Ankle Eversion with Degenerative Arthritis
 Since December 10, 1998

At a December 1998 VA joints examination, very severe 
eversion with prominent medial malleolus inwards was noted in 
the left ankle.  The ankle was in more or less a fixed 
eversion of 20 degrees, involving the whole foot, including 
the sole of the foot.  There was more than moderate hallux 
valgus, without active bunion problems.  Just on pressure, as 
was expected, the stretched medial ankle ligaments did cause 
some pressure and tenderness, but otherwise the appellant did 
not complain of much pain.  On range of motion testing, with 
the ankle unable to come to neutral and the Achilles 
misaligned, it being more lateral, dorsiflexion was to 10 
degrees and plantar flexion was to 30 degrees.  The diagnoses 
included severe ankle eversion with accompanying pes planus, 
bilaterally, Grade III on the left and in the range of Grade 
II on the right.  

In a March 1999 statement, R. W. M. Jr., M.D., opined that 
the appellant had one of the most severe deformities of the 
left foot that he had ever seen for the type of situation.  
The forefoot was almost sitting on the lateral aspect of the 
ankle, and there was complete disassociation of the 
tarsometatarsal joints of the foot.  The examiner stated that 
when the appellant walked, he was actually walking on the 
head of his tarsus.  The examiner classified the disability 
as severe.  

At an April 2000 VA joints examination, the appellant 
reported that since his right total knee arthroplasty in 1992 
he had been putting more weight on the left leg and ankle, 
which had caused him to have left ankle rotation that was 
becoming progressively worse.  While the appellant reported 
that both feet tended outward, he indicated that his left 
ankle/foot was worse due to putting more pressure and weight 
on the left side because of his right knee prosthesis, and 
that, as a consequence, his walking had become severely 
limited.  He reported that ambulation involved almost walking 
on his left ankle, which caused shoe wear and tear.  He 
indicated that the left lower extremity was about two inches 
shorter than the right lower extremity, which necessitated 
having to wear a built-up shoe on the left, and for which he 
also used a crutch.  He stated that since he was almost 
walking on the medial aspect of the ankle, the skin there was 
breaking down with redness and irritation, which required the 
wearing of Band-Aids over that area.  He described some pain 
in the left ankle and indicated that he had more difficulty 
with his ambulation secondary to the left ankle and foot 
deformity.  

Examination of the left ankle in April 2000 revealed severe 
deformity and eversion, with extremely prominent medial 
malleoli that had caused shoe wear and tear.  The medial 
malleoli almost touched the ground when he walked barefoot.  
As a result, a moderate amount of redness and irritation with 
slight bleeding was noted over the medial malleolar area.  In 
addition, severe pes planus deformity of both feet was noted.  
The left ankle dorsiflexed to 10 degrees and plantar flexed 
to 20 degrees.  Very minimal inversion to no inversion was 
seen in the left ankle.  It was noted that while the right 
ankle and foot had abnormalities similar to those in the left 
ankle and foot, the findings were more severe in the left 
ankle and foot.  An X-ray of the left ankle revealed that the 
foot appeared to be in eversion deformity with arthritic 
changes.  The diagnoses included severe eversion deformity 
and degenerative joint disease of the left ankle, with 
significant functional loss due to pain; a severe left 
calcaneal spur; and pes planus deformity of the feet with 
hallux valgus deformity and demineralization of the feet.  

In a July 2000 statement, Dr. M, indicated that examination 
of the appellant's left foot/ankle revealed a severe 
deformity with near complete dislocation to the mid-tarsal 
joint.  On the medial side of the foot, there was marked 
prominence of the metatarsal, which the physician opined 
might completely erode the skin.  Similar changes, to a 
lesser extent, were noted on the opposite side.  Dr. M. 
stated that this was a severe deformity, which he felt, based 
on the appellant's age, could not be corrected with a triple 
arthrodesis because the arthrodesis or even the incisions 
would not heal.  Dr. M. opined that if the appellant 
continued the way he was going, he could ultimately require a 
below-the-knee amputation on the left.  

Medical records from D. W. A., M.D., noted in September 2000 
that the appellant had significant left hind foot deformity 
from Charcot arthropathy and that he used custom shoes with 
inserts, along with a single upright brace.  It was reported 
that he had been told he was not a candidate for surgical 
treatment.  He indicated that he was unable to wear his 
custom shoes because they rubbed a blister, so he was 
currently wearing a lace-up type of military shoe, and that 
his pain was worse with walking and standing.  It was 
reported that he had not had any surgery or infections in his 
left foot.  On physical examination, an antalgic gait was 
noted on the left, with severe left hind foot valgus, 
forefoot abduction, and bony prominence of the medial 
navicular with overlying erythema.  There was a bounding 
dorsalis pedis pulse and limited ankle motion.  AP & lateral 
X-rays of the left ankle revealed a dislocated subtalar joint 
with a plantar flexed talus but no evidence of osteomyelitis 
or bony erosion.  The impressions were Charcot arthropathy, 
Grade I diabetic ulcer medial navicular, and severe pes 
planus.  The physician opined that the left ankle disorder 
was a non-braceable deformity because the appellant clearly 
had a Grade I ulcer in an appropriate shoe, and that it would 
require at least a triple arthrodesis to get the foot in a 
plantar grade position so as to become braceable.  The 
physician noted that while the appellant did not consider 
himself a surgical candidate, he had given him his opinion 
that he would require surgery on an emergent basis if the 
condition became ulcerated and infected.  The physician 
indicated that a recognized prosthetist should look at the 
shoe inserts to see if they could be improved upon.  

An October 2000 record from Dr. A. noted that evaluation of 
the left ankle revealed an essentially dislocated subtalar 
joint with a very prominent medial navicular equinus 
contracture and a red area over the medial side of the 
navicular that represented an impending ulceration.  The hind 
foot was considered unreducable.  Standing alignment showed 
that the navicular was on the ground.  Vibratory sensation 
was present actually at the level of the metatarsal, and 
pulses were bounding.  The impression was severe hind foot 
deformity, dislocated subtalar joint, equinus contracture, 
and diabetes.  The physician stated that although he 
recommended a triple arthrodesis with iliac crest bone graft 
to get the left foot in a plantigrade position, the appellant 
indicated he did not want to have surgical treatment.  The 
physician stated that he would write a prescription for a 
custom molded shoe with a double upright brace and a calf 
lacer.  

The appellant indicated at his June 1998 and November 2001 
hearings that his left ankle was really painful but not 
continuously so, and required him to wear special shoes and a 
brace.  At the November 2001 hearing, he stated that he had 
problems with walking and standing, that he used a three-
wheeled scooter when getting around in his yard, and that he 
used canes when ambulating elsewhere.  The appellant 
submitted pictures of his left ankle on two occasions to show 
the severity of his left foot disorder.  

In an August 2000 rating decision, the RO evaluated the left 
ankle disorder analogous to Diagnostic Code 5262 and 
determined that the overall left ankle disability met the 
criteria for a 30 percent rating, which resulted in the 
assignment of a 20 percent rating, effective December 10, 
1998, after subtracting out the pre-aggravation 10 percent 
disability.  

As indicated above, impairment of the tibia and fibula, 
manifested by nonunion with loose motion and requiring a 
brace, is assigned a 40 percent rating, whereas impairment 
manifested by malunion is assigned a 30 percent rating when 
there is marked knee or ankle disability, and a 20 percent 
rating when there is moderate knee or ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Given the severity of the appellant's left ankle disorder, as 
evidenced by the clinical findings of an essentially 
dislocated subtalar joint with a very prominent medial 
navicular equinus contracture and a red area over the medial 
side of the navicular that represented an impending 
ulceration, several pictures of the left foot, and the 
medical opinion that the hind foot was unreducable and 
required triple arthrodesis with iliac crest bone graft to 
get the left foot in a plantigrade position, the Board finds 
that the symptomatology associated with the appellant's left 
ankle disorder more nearly approximates the criteria for a 40 
percent rating under Diagnostic Code 5262.  Therefore, with 
consideration of the provisions of 38 C.F.R. § 4.7, the Board 
finds that a 40 percent rating (the highest schedular rating 
assignable under Diagnostic Code 5262) is warranted for the 
appellant's left ankle eversion with degenerative arthritis, 
which, after subtracting the pre-aggravation disability of 
10 percent, becomes a 30 percent rating for compensation 
purposes.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The Court has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The appellant complains of pain and weakness in his left 
ankle that makes ambulating difficult.  Although range of 
motion testing has indicated moderate limitation of motion in 
the left ankle, and functional loss associated with the ankle 
has been described as significant, the Board does not find 
that the pain and weakness has resulted in functional 
disability in excess of that contemplated in the 30 percent 
evaluation (after subtraction of the pre-aggravation 10 
percent disability),  awarded by this decision.  The evidence 
indicates that he is able to use a cane to get around, and 
that the pain is not continuous.  Hence, the Board does not 
find that a disability rating greater than 30 percent is 
warranted for the appellant's left ankle disability on the 
basis of functional disability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that staged ratings were to be considered in a case of an 
appeal of a rating assigned contemporaneously with the grant 
of an original claim for service connection of a disability.  
The appellant has continued to appeal the disability rating 
assigned for his left ankle disorder by the March 1999 rating 
decision that implemented the Board's October 1998 decision, 
which granted service connection for left ankle eversion with 
degenerative arthritis, even after the original 10 percent 
rating (effective March 17, 1994) was increased to 20 percent 
(effective December 10, 1998) by the August 2000 rating 
decision.  Therefore, the Board must consider staged ratings 
under Fenderson.  Because the medical evidence does not show 
that the appellant's malunion of the left tibia and fibula 
produced more than moderate ankle disability prior to the 
findings shown at the December 10, 1998, VA joints 
examination, the criteria for the assignment of a 20 percent 
rating (after subtraction of the pre-aggravation 10 percent 
disability) for marked ankle disability were not met before 
December 10, 1998.  The evidence since December 10, 1998, 
demonstrates that the appellant's left ankle disability had 
deteriorated by the time he was seen by Dr. M. in March 1999, 
to the point that there was complete disassociation of the 
tarsometatarsal joint of the foot, which caused him to 
actually walk on the head of his talus.  It was at that 
point, the Board finds, that the left ankle disorder more 
nearly approximated a nonunion tibia and fibula disorder with 
loose motion that required a brace, which is assigned a 40 
percent rating under Diagnostic Code 5262.  Hence, the 30 
percent rating (after substraction of the pre-aggravation 10 
percent) is warranted from March 12, 1999.  

III.  Right Total Knee Arthroplasty

Review of the service medical records reveals that the 
appellant tore the medial meniscus in his right knee in 
September 1942, and subsequently developed chronic traumatic 
arthritis in that knee.  He continued to experience problems 
with right knee arthritis after service, and, in October 
1992, he ultimately underwent a total right knee arthroplasty 
at a VA hospital.  

At the December 1993 VA examination, evaluation of the right 
knee revealed mild swelling and crepitus on range of motion 
in the right knee, but no joint deformity, lateral 
instability, subluxation, loose motion, or pain on range of 
motion, which was from 0 to 110 degrees.  A well-healed, 8.5 
cm. scar was seen anteriorly over the right knee joint.  The 
appellant stated that he took no medications for his right 
knee, and he ambulated without problems.  A right knee X-ray 
did not reveal any complications associated with the 
prosthesis.  The right ankle was noted to be in eversion, 
even at rest, with the medial malleoli present and a Grade 
II-III pes planus.  Pressure applied over the medial lateral 
malleoli revealed no tenderness, and the tendon Achilles was 
maligned due to the eversion in the ankle.  Dorsiflexion was 
to 10 degrees and plantar flexion was to 30 degrees, but the 
foot could not be put into midline because the ankle was 
already in eversion of 15 degrees.  Inversion range of motion 
was nil.  

A February 1994 VA outpatient record indicated that range of 
motion in the right knee was from 0 to 120 degrees, and that 
there was no effusion in the knee.  The appellant was 
reported to be doing well postoperatively.  He subsequently 
reported right knee pain with occasional giving way at the 
August 1994 VA examination.  

At the December 1998 VA examination, the appellant complained 
of pain in his knees more or less all the time.  He reported 
that he was able to sit up, stand, and walk probably from one 
end of the room to the other, or maybe even 57 to 150 feet, 
albeit very slowly with his right cane for support, before 
becoming easily tired.  He indicated that he could not do 
steps, and that he had to be very careful with transfers.  He 
indicated that treatment had been conservative and that he 
performed the required exercises as advised by the physicians 
in the past.  On examination of the right lower extremity, 
deep tendon reflexes were present but sluggish, and there 
were no vascular complications such as phlebitis or 
varicosity.  Dorsalis pedis was just palpable, but feeble, 
and the toes were warm.  There was no joint swelling or 
evidence of gout.  There was moderate hallux valgus with a 
mild callous over the metatarsophalangeal joint area.  The 
right knee was in the neutral position and flexion was 
possible to 110 degrees, without evidence of any dislocation 
or subluxation.  The patella tap sign was negative, and the 
prosthesis appeared to be very well in place.  There was no 
evidence of any inflammation anywhere in the right lower 
extremity, and measurement of the calf five inches below the 
tibial tuberosity was thirteen inches.  The appellant 
complained of a mild ache only with stressful movements of 
the knee, if at all.  There was no definite complaint of pain 
on range of motion testing of the right ankle, unless real 
stress was applied, and then the complaint was only of a mild 
ache.  The diagnoses included status post arthroplasty of the 
right knee.  

At the April 2000 VA examination, the appellant described 
right knee pain, with some stiffness and swelling and 
occasional locking, and difficulty with his gait due to the 
right knee and the left ankle.  He reported that he had been 
taking Disalcid, 400 mg three times a day as needed for the 
knee and ankle problems, but because that medication upset 
his stomach, he mostly took Tylenol, which provided some 
relief.  He also indicated that he used Zostrix cream 0.25% 
for the joint pain.  He reported that he had a wheelchair at 
home and also used crutches.  He indicated that he had not 
used a knee brace since the total knee arthroplasty surgery, 
and that he had not worked since 1975 because of the right 
knee and the left ankle problems, which affected his daily 
activities, to the extent of limiting what he could do.  It 
was noted that the appellant came to the examination in a 
wheelchair and had a crutch.  He had severe difficulty with 
his ambulation and gait due to the right total knee 
replacement, his severe bilateral ankle eversion that was 
worse on the left, and a severe pes planus deformity with 
outward rotation of both feet that was worse on the left.  A 
significant limp was noted with ambulation using the crutch.  
The left lower extremity measured 4 cm. shorter than the 
right lower extremity, for which the appellant wore a built-
in shoe on the left.  

Examination of the right knee at the April 2000 VA 
examination revealed mild swelling without effusion.  Well-
healed surgical scars were noted medially (from an old medial 
meniscectomy) and anteriorly on the right knee (from the 
total knee arthroplasty).  Mild tenderness was noted all 
around the knee.  Range of motion testing revealed that right 
knee flexion was to 90 degrees and that extension was limited 
by 20 degrees.  There was mild to moderate pain associated 
with movements of the right knee, which the appellant 
described as difficult, more so with extension when lying 
down.  An X-ray of the right knee showed a total right knee 
replacement with normal appearing soft tissues.  The 
diagnoses included status post total right knee replacement 
surgery, with moderate functional loss due to pain.  

In describing his right knee problems at his personal 
hearings, the appellant indicated at the October 1994 hearing 
that he experienced some pain in the knee all the time, which 
didn't hurt badly, and that while he did not have pain moving 
the knee or any giving way of the knee, he did not trust the 
knee.  At the June 1998 hearing, he stated that he couldn't 
straighten the knee completely and did not trust it not to 
give out because he had fallen in the past, most recently six 
months before.  He described occasional pain in bed, with 
locking sometimes on turning over in bed, and limited walking 
that would result in pain and numbness.  He stated that he 
could drive his automobile but that he did not walk much.  In 
discussing his right knee at the November 2001 hearing, he 
reported problems walking and standing, knee pain when 
leaning back in a La-Z-Boy chair, a feeling of something 
loose in the knee, occasional swelling and pain approximately 
four days a week in the knee, and limited motion in the knee, 
with an inability to completely straighten it.  

Service connection was granted for traumatic arthritis of the 
right knee by a July 1947 rating decision, and a 30 percent 
rating was assigned from May 25, 1947, under Diagnostic Code 
5010.  A November 1992 rating decision reclassification the 
appellant's right knee disability as residuals of a total 
right knee arthroplasty and rated the condition under 
Diagnostic Code 5055, assigning a 100 percent rating from 
October 19, 1992, to November 30, 1993, based on the October 
1992 arthroplasty, and a 30 percent rating from December 1, 
1993.  

Prosthetic replacement of a knee joint is assigned a 100 
percent rating for one year following implantation of the 
prosthesis.  Thereafter, with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent rating is assigned.  With intermediate degrees 
of residual weakness, pain, or limitation of motion, the knee 
is rated by analogy to diagnostic codes 5256, 5261, or 5262, 
with a minimum rating of 30 percent assigned.  38 C.F.R. 
§ 4.71a, Diagnostic code 5055.  

If ankylosis of a knee is extremely unfavorable, a 60 percent 
rating is assigned when flexion is at an angle of 45 degrees 
or more, a 50 percent rating is assigned when flexion is 
between 20 and 45 degrees, and a 40 percent rating is 
assigned when flexion is between 10 and 20 degrees.  If 
ankylosis of a knee is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, a 
30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

In rating limitation of motion in a knee, the maximum rating 
assigned for limitation of flexion is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  As for extension, a 50 
percent rating is assigned when limitation is to 45 degrees, 
a 40 percent rating is assigned when limitation is to 30 
degrees, and a 30 percent rating is assigned when limitation 
is to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Because the evidence presented with regard to the appellant's 
total right knee replacement shows that extension is limited 
to no more than 20 degrees, that there is only mild swelling 
with a complaint of some stiffness and occasional locking, 
that there is no finding of ankylosis, joint deformity, 
lateral instability, or subluxation, and does not demonstrate 
that pain and weakness in the knee is severe, the Board finds 
that an rating greater than 30 percent is not warranted for 
the residuals of a total right knee arthroplasty under 
Diagnostic Codes 5055, 5256, 5260, or 5261.  

As noted above, under Diagnostic Code 5262, impairment of the 
tibia and fibula, manifested by nonunion with loose motion 
and requiring a brace, is assigned a 40 rating, whereas 
impairment of the tibia and fibula manifested by malunion 
with marked knee or ankle disability is assigned a 30 percent 
rating.  Because there is no evidence of nonunion of the 
right knee with loose motion that requires the wearing of a 
brace (the appellant indicated at the April 2000 VA 
examination that he had not used a knee brace since the total 
knee arthroplasty surgery), a rating greater than 30 percent 
is not warranted for the appellant's total right knee 
arthroplasty under Diagnostic Code 5262.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The Court has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the appellant complains of occasional swelling and pain 
in his right knee, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated in the 30 percent evaluation already assigned 
for the right total knee arthroplasty.  At the April 2000 VA 
examination, the pain associated with right knee movements 
was described as mild to moderate, there was only mild 
tenderness and mild swelling without effusion noted around 
the knee, and functional loss due to pain was considered to 
be moderate.  Hence, the Board does not find that a higher 
disability rating is warranted for the appellant's residuals 
of a right total knee arthroplasty on the basis of functional 
disability.  


ORDER

A rating greater than 10 percent for left ankle eversion with 
degenerative arthritis prior to December 10, 1998, is denied.  

A 30 percent rating is granted for left ankle eversion with 
degenerative arthritis (after subtraction of the pre-
aggravation 10 percent disability), from December 10, 1998, 
subject to the laws and regulations governing the award of VA 
monetary benefits.  


An increased rating for residuals of a right total knee 
arthroplasty is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

